Name: 2007/190/EC: Commission Decision of 26 March 2007 amending Decision 2006/769/EC drawing up the list of regions and areas eligible for funding from the European Regional Development Fund under the cross-border and transnational strands of the European territorial cooperation objective for the period 2007 to 2013 as concerns Bulgaria and Romania (notified under document number C(2007) 1284)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  regions and regional policy;  Europe;  cooperation policy
 Date Published: 2007-03-28; 2007-08-24

 28.3.2007 EN Official Journal of the European Union L 87/16 COMMISSION DECISION of 26 March 2007 amending Decision 2006/769/EC drawing up the list of regions and areas eligible for funding from the European Regional Development Fund under the cross-border and transnational strands of the European territorial cooperation objective for the period 2007 to 2013 as concerns Bulgaria and Romania (notified under document number C(2007) 1284) (2007/190/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1083/2006 of 11 July 2006 laying down general provisions for the European Regional Development Fund, the European Social Fund and the Cohesion Fund and repealing Regulation (EC) No 1260/1999 (1), and in particular Article 7 thereof, Whereas: (1) By Commission Decision 2006/769/EC (2) a list of regions and areas eligible for funding from the European Regional Development Fund under the cross-border and transnational strands of the European territorial cooperation objective for the period 2007 to 2013 was established. (2) Following the accession of Bulgaria and Romania, regions and areas from those Member States should be added to the list of regions and areas eligible for funding from the European Regional Development Fund under the cross-border and transnational strands of the European territorial cooperation objective. (3) The measures provided for in this Decision are in accordance with the opinion of the Coordination Committee of the Funds. (4) Decision 2006/769/EC should therefore be amended accordingly. (5) For reasons of clarity and legal certainty, this Decision should apply from the date of accession of Bulgaria and Romania, HAS ADOPTED THIS DECISION: Article 1 Decision 2006/769/EC is amended as follows: 1. Annex I is amended as follows: (a) the following entries are inserted after the entry BE353 Arr. Philippeville: BG311 Vidin BG312 Montana BG313 Vratsa BG314 Pleven BG321 Veliko Tarnovo BG323 Ruse BG325 Silistra BG332 Dobrich BG413 Blagoevgrad BG422 Haskovo BG424 Smolyan BG425 Kardzhali; (b) the following entries are inserted after the entry PT184 Baixo Alentejo: RO111 Bihor RO115 Satu Mare RO223 ConstanÃ a RO312 CÃ lÃ raÃi RO314 Giurgiu RO317 Teleorman RO411 Dolj RO413 MehedinÃ i RO414 Olt RO421 Arad RO424 TimiÃ. 2. In Annex II, the list of areas under the heading SOUTH EAST EUROPE is amended as follows: (a) the following entries are inserted before the entry GR11 Anatoliki Makedonia, Thraki: BG31 Severozapaden BG32 Severen tsentralen BG33 Severoiztochen BG34 Yugoiztochen BG41 Yugozapaden BG42 Yuzhen tsentralen; (b) the following entries are inserted after the entry AT34 Vorarlberg: RO11 Nord-Vest RO12 Centru RO21 Nord-Est RO22 Sud-Est RO31 Sud-Muntenia RO32 BucureÃti-Ilfov RO41 Sud-Vest Oltenia RO42 Vest. Article 2 This Decision shall apply from the 1 January 2007. Article 3 This Decision is addressed to the Member States. Done at Brussels, 26 March 2007. For the Commission Danuta HÃ BNER Member of the Commission (1) OJ L 210, 31.7.2006, p. 25. Regulation as amended by Regulation (EC) No 1989/2006 (OJ L 411, 30.12.2006, p. 6). (2) OJ L 312, 11.11.2006, p. 47.